  Case 1:19-cr-00183-TSE Document 29 Filed 11/21/19 Page 1 of 2 PageID# 294



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


  UNITED STATES OF AMERICA

         v.
                                                  Criminal No. 1:19-cr-183
  HAROON K. ULLAH,
                                                  The Hon. T.S. Ellis, III
                                                  Sentencing: November 22, 2019
                Defendant.



 HAROON ULLAH’S SUPPLEMENT TO MEMORANDUM IN AID OF SENTENCING

       Dr. Haroon Ullah respectfully submits the following Supplement to the Memorandum in

Aid of Sentencing with additional letters of support, attached hereto as Exhibit A.



November 21, 2019                                    Respectfully submitted,


                                                         /s/ Mark E. Schamel_____________
                                                     Lela Marie Ames (75932)
                                                     Mark Elliott Schamel (pro hac vice)
                                                     Womble Bond Dickinson (US) LLP
                                                     1200 19th Street, NW, Suite 500
                                                     Washington, DC 20036
                                                     Tel.: (202) 857-4481
                                                     Fax: (202) 261-0098
                                                     E-mail:lela.ames@wbd-us.com
                                                     E-mail: mark.schamel@wbd-us.com

                                                     Counsel for Haroon Ullah
  Case 1:19-cr-00183-TSE Document 29 Filed 11/21/19 Page 2 of 2 PageID# 295



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 21st day of November 2019, copies of the foregoing document

were filed through the Court’s ECF system, which will provide notice to all parties indicated on

the electronic filing receipt.



                                                           /s/ Lela Marie Ames
